DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 10, 18, 23, 26, 39, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “effectively negligible” in claim 5, “at least effectively the same as” in claims 18 and 23, and “substantially insignificant” in claim 26 are relative terms which render the claims indefinite.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation “all impulse force damper component(s)” while parent claim 1 recites “an impulse force damper”. No impulse force damper components are previously recited. If the damper only includes one component, then this element is simply “the impulse force damper”. Accordingly, the metes and bounds of this limitation 
Claim 23 recites the limitation “all damper(s)” while parent claim 12 recites one damper. It is unclear whether applicant intends to claim one or a plurality of dampers.
Claim 39 recites the limitation “the bone conduction device is configured to operate”. The metes and bounds of this limitation are indefinite as it is unclear whether applicant intends to require additional elements, functions, or limitations further defining the manner in which the device is configured to operate, given the lack of a period or further language indicating completion of the claim.
Claim 41 recites the limitations “the first end”, “the second end”, and “the piezoelectric transducer” in lines 5-6. There is insufficient antecedent basis for these limitations in the claim.
Claim 41 recites “a first end”, “a second end”, and “the first end” in lines 7-8, yet previously references a first end and a second end. It is unclear whether the first and second ends of lines 7-8 are intended to be the same or different as the first and second ends previously referenced in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,808,522 (Dranetz).
claim 1, Dranetz teaches a vibrator comprising: a housing (Figure 1, walls, 22-24) (col. 3, lines 49-51); a piezoelectric transducer (Figure 1, piezoelectric member, 18) positioned within the housing such that there is a gap between the transducer and housing (Figure 1; col. 3, lines 19-25); and an impulse force damper, disposed in the gap between the housing and at least a portion of the transducer, configured to mechanically isolate at least a first portion of the transducer and the housing, and to minimize impulse forces applied to the transducer relative to that which would be the case in the absence of the impulse force damper (fluid damping material disposed in housing cavity surrounding piezoelectric transducer plate, col. 4, lines 18-24; Figure 1).
Regarding claim 2, Dranetz teaches for at least one of a plurality of regions of the gap between the housing and the at least a portion of the transducer, the impulse force damper substantially fills the gap in that at least one region, and wherein said impulse force damper is configured to minimize adhesion between abutting surfaces of at least one of the damper/housing interface and the damper/transducer interface (col. 4, lines 18-24; Figure 1).
Regarding claim 5, Dranetz teaches the damper is configured to provide at least an effectively negligible load on the transducer relative to that which would be the case in the absence of the damper, and wherein the transducer is supported relative to the housing by components separate from any damper components (col. 3, lines 19-34, lines 49-64; col. 4, lines 18-24).
Regarding claim 10, Dranetz teaches the vibrator is configured to operate in an indistinguishable manner in the absence of all impulse force damper components and in 
Regarding claim 20, Dranetz teaches a second portion of the transducer that is integral with the first portion is rigidly supported within the housing (col. 3, lines 1-25.).
Regarding claim 21, Dranetz teaches the housing is a completely separate component from the entirety of the transducer; and the vibrator is coupled to a recipient (piezoelectric sheet 18 is completely separate from housing walls 22-24; col. 3, lines 19-25 and lines 49-51; coupled to a “recipient” 13, col. 2, line 68-col. 3, line 1).
Claims 12, 14, 16, 18, 19, 22, 23, 35, 37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0045298 (Westerkull).
Regarding claim 12, Westerkull teaches a bone conduction device (Figure 1), comprising: a mass (Figure 3, bobbin, 4a) ([0026]-[0027]); an actuator (Figure 3, coil, 124 and magnet, 8a) configured to move the mass (4a) to generate vibrations to evoke a hearing percept ([0025]; [0030]); and a housing (Figure 3, housing, 10) encompassing the mass (4a) and the actuator (124, 8a), wherein a damper (Figure 3, cushion, 16a) is located in a space between a housing wall (10) of the housing (10) and the mass (4a) ([0014]; [0027]; [0030]).
Regarding claim 14, Westerkull teaches the housing (10) is a completely separate component from all components making up the actuator (124, 8a) ([0030]).
Regarding claim 18, Westerkull teaches the bone conduction device is configured such that output of the bone conduction device to evoke a hearing percept is at least effectively the same as that which would be the case in the absence of the 
Regarding claim 19, Westerkull teaches the mass (4a) is separate from the actuator (124, 8a) and the actuator is configured so as to still actuate if the mass was absent (The coil may still receive power from the power source if the bobbin was absent, [0025]; [0030]).
Regarding claim 16, Westerkull teaches the damper (16a) is a first damper (16a); the bone conduction device includes a second damper (16b) located in a second space between another portion of the housing (10) and another side of the mass (4a) on an opposite side of the mass (4a) from the first damper (16a) ([0027]; Figure 3).
Regarding claim 22, Westerkull teaches the device is configured such that during actuation of the actuator, the mass moves relative to the housing while a portion of the actuator supporting the mass moves by a lesser amount relative to the housing ([0030]).
Regarding claim 23, Westerkull teaches the bone conduction device is configured such that output of the bone conduction device to evoke a hearing percept is at least effectively the same as that which would be the case in the absence of all damper(s) being present between the mass and the housing wall (The device would still function to generate sufficient vibration to evoke a hearing percept if dampers 16a, b 
Regarding claim 35, Westerkull teaches the housing (10) includes a portion that makes up a part of the actuator (124, 8a) (magnet 8a “placed in the vibrator housing 10”, [0026]).
Regarding claim 37, Westerkull teaches the actuator (124, 8a) is established by components completely separate from the damper (16a) (“actuator” 124, 8a and the “damper” 16a are separate elements, [0027]).
Regarding claim 39, Westerkull teaches the bone conduction device is configured to operate ([0025]-[0026]).
Claims 40, 42, and 43 (including the limitations of parent claim 1) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0298626 (Andersson et al.).
Note: the limitations of claim 1 are incorporated in the rejection of claims 40, 42, and 43 as the limitations of claim 1 are required by each of claims 40, 42, and 43 given the dependence of each of claims 40, 42, and 43 on claim 1. Accordingly, the rejections of the limitations of claim 1 citing Andersson et al. are necessitated by the presently filed amendment to the claims.
Regarding claim 40, Andersson et al. teaches a vibrator (abstract; actuator, [0033]; [0058]) comprising: a housing (Figure 1, housing, 125) ([0033]); a piezoelectric transducer (Figure 7, piezoelectric element, 700) positioned within the housing (125) such that there is a gap between the transducer (700) and housing (125) (piezoelectric Figure 7, mechanical impulse force member, 786), disposed in the gap between the housing (125) and at least a portion of the transducer (700), configured to mechanically isolate at least a first portion of the transducer (700) and the housing (125), and to minimize impulse forces applied to the transducer (700) relative to that which would be the case in the absence of the impulse force damper (786) (The limitation “to mechanically isolate at least a first portion of the transducer and the housing, and to minimize impulse forces applied to the transducer relative to that which would be the case in the absence of the impulse force damper” is functional language. Since the member 786 (and damping members) are disposed in space between piezoelectric element 700 and housing 125 and are “designed to mechanically isolate”, the damper elements are capable of performing the claimed function.);
wherein: the vibrator includes a first mass (Figure 7, first mass component, 784A) and a second mass (Figure 7, second mass component, 784B) separate and discrete from the first mass (784A) ([0058]); and the first mass (784A) is located at a first end of the piezoelectric transducer (700) and the second mass (784B) is located at a second end of the piezoelectric transducer (700) opposite the first end and completely away from the first mass (784A), the first end and the second end being located normal to a 
Regarding claim 42, Andersson et al. teaches a vibrator (abstract; actuator, [0033]; [0058]) comprising: a housing (Figure 1, housing, 125) ([0033]); a piezoelectric transducer (Figure 7, piezoelectric element, 700) positioned within the housing (125) such that there is a gap between the transducer (700) and housing (125) (piezoelectric element included in device 100 within housing 125, [0033]-[0034]; piezoelectric actuator 720 in housing 125 includes “gap” between piezoelectric element 700 and housing at least partially occupied by masses 784A,B and member 786, and the reference discloses “damping members may also be placed between piezoelectric element 700 and mass components 784”, [0058]); and an impulse force damper (Figure 7, mechanical impulse force member, 786), disposed in the gap between the housing (125) and at least a portion of the transducer (700), configured to mechanically isolate at least a first portion of the transducer (700) and the housing (125), and to minimize impulse forces applied to the transducer (700) relative to that which would be the case in the absence of the impulse force damper (786) (The limitation “to mechanically isolate at least a first portion of the transducer and the housing, and to minimize impulse forces applied to the transducer relative to that which would be the case in the absence of the impulse force damper” is functional language. Since the member 786 (and damping members) are disposed in space between piezoelectric element 700 and housing 125 and are “designed to mechanically isolate”, the damper elements are capable of performing the claimed function.);
Figure 7, coupling, 780) supports the piezoelectric transducer (700) within the housing (125) ([0034]; [0059]); the vibrator includes a first mass (Figure 7, first mass component, 784A) and a second mass (Figure 7, second mass component, 784B) separate and discrete from the first mass (784A) ([0058]); and the first mass (784A) and the second mass (784B) are supported by the piezoelectric transducer (700) at opposite ends of the piezoelectric transducer (700) entirely away from the support (780) ([0058]-[0059]; Figure 7); and the vibrator is part of a hearing prosthesis (abstract; [0012]; [0033]).  
Regarding claim 43, Andersson et al. teaches a bone conduction device comprising: a vibrator (abstract; actuator, [0033]; [0058]) comprising: a housing (Figure 1, housing, 125) ([0033]); a piezoelectric transducer (Figure 7, piezoelectric element, 700) positioned within the housing (125) such that there is a gap between the transducer (700) and housing (125) (piezoelectric element included in device 100 within housing 125, [0033]-[0034]; piezoelectric actuator 720 in housing 125 includes “gap” between piezoelectric element 700 and housing at least partially occupied by masses 784A,B and member 786, and the reference discloses “damping members may also be placed between piezoelectric element 700 and mass components 784”, [0058]); and an impulse force damper (Figure 7, mechanical impulse force member, 786), disposed in the gap between the housing (125) and at least a portion of the transducer (700), configured to mechanically isolate at least a first portion of the transducer (700) and the housing (125), and to minimize impulse forces applied to the transducer (700) relative to that which would be the case in the absence of the impulse force Figure 1, sound input element, 126) ([0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,808,522 (Dranetz) in view of U.S. 2008/0112584 (Karamuk).
Regarding claim 3, Dranetz teaches all the limitations of claim 1. Dranetz teaches said damper is formed of a damping material completely isolated from the housing and the transducer when the transducer is in a non-energized steady state (The damping fluid within the cavity of the housing encapsulating the transducer is a separate element from the housing and transducer; col. 4, lines 18-24). Dranetz does not specify the material forming the damper.
Figure 2, enclosure, 3) ([0039]); a transducer (Figure 2, transducer, 1) ([0039]); and a damper (Figures 2 and 7a, rubber pad, 15 and fins, 17) disposed in a gap between the housing (3) and transducer (1) ([0039]; see Figure 2). Karamuk teaches the damper (15, 17) is formed of an elastic material ([0021]-[0022]; [0039]-[0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elastic damper of Karamuk for the damper of Dranetz, because Karamuk teaches such an elastic damper provides both shock absorption and vibration isolation to ensure the transducer remains properly positioned within its housing, protected from percussive impact, and isolated from undesired housing vibrations ([0017]; [0019]-[0020]; [0022]; [0040]; [0058]-[0064]), which is desired by Dranetz (abstract).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0045298 (Westerkull) in view of U.S. Patent Application Publication No. 2008/0112584 (Karamuk).
Regarding claim 15, Westerkull teaches all the limitations of claim 19. Westerkull does not specify the damper comprises layers.
However, Karamuk teaches a bone conduction device (abstract) comprising: a housing (Figure 2, enclosure, 3) ([0039]); a transducer (Figure 2, transducer, 1) ([0039]); and a damper (Figure 2, rubber pad, 15 and fins, 17) disposed in a space between the housing (3) and transducer (1) ([0039]; see Figure 2); wherein the damper (15, 17) includes a damper material (15) and an isolation layer (17) that separates the damper material (15) from one of the transducer (1) and the housing wall (3) ([0022]; [0039]-[0040]; Figures 2 and 7a). It would have been obvious to one of ordinary skill in the art 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0045298 (Westerkull) in view of U.S. Patent Application Publication No. 2007/0053536 (Westerkull, herein referred to as “Westerkull ‘536”).
Regarding claim 36, Westerkull teaches all the limitations of claim 12. Westerkull teaches the actuator is an electromagnetic actuator ([0025]), and does not teach the actuator is a piezoelectric actuator.
However, Westerkull ‘536 teaches a bone conduction device (abstract), comprising: an actuator configured to generate vibrations to evoke a hearing percept ([0007]); a housing encompassing the actuator ([0006]); and wherein the actuator is a piezoelectric actuator ([0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a piezoelectric actuator as taught by Westerkull ‘536 as the actuator of the bone conduction device of Westerkull, because Westerkull ‘536 teaches electromagnetic actuators and piezoelectric actuators are substitutable alternative actuators for a bone conduction device as both types transform an electrical signal into mechanical vibrations to invoke a hearing percept in the recipient ([0006]-[0007]).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0045298 (Westerkull) in view of U.S. Patent Application Publication No. 2010/0145135 (Ball et al.).
Regarding claim 38, Westerkull teaches all the limitations of claim 12. Westerkull does not specify the housing establishes a hermetically sealed volume containing the actuator.
However, Ball et al. teaches a bone conduction device (abstract; [0002]), comprising: an actuator disposed within a housing, wherein the housing establishes a hermetically sealed volume containing the actuator ([0010]; [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Westerkull such that the housing establishes a hermetically sealed volume containing the actuator in light of the teaching of Ball et al., because Ball et al. teaches providing a hermetically sealed housing containing the actuator protects the actuator from unwanted fluids entering the actuator housing ([0010]).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0045298 (Westerkull) in view of U.S. Patent Application Publication No. 2007/0053536 (Westerkull, herein referred to as “Westerkull ‘536”) and U.S. Patent Application Publication No. 2010/0298626 (Andersson et al.).
Regarding claim 41, Westerkull teaches all the limitations of claim 12. Westerkull teaches the actuator is an electromagnetic actuator ([0025]), and does not teach the actuator is a piezoelectric actuator including first and second masses.

However, Andersson et al. teaches a bone conduction device (abstract), comprising: a mass (Figure 7, first mass component, 784A) ([0058]); an actuator (Figure 7, piezoelectric element, 700) configured to move the mass (784A) to generate vibrations to evoke a hearing percept ([0058]); and a housing (Figure 1, housing, 125) encompassing the mass (784A) and the actuator (700), wherein a damper (Figure 7, mechanical damping member, 786) is located within the housing (125) ([0029]-[0030]\; [0033]-[0034]; [0036]; [0058]-[0059]); wherein: the actuator (700) is a piezoelectric actuator ([0058]); the bone conduction device includes a plurality of masses, including a first mass (784A) corresponding to the mass, and a second mass (Figure 7, second mass component, 784B) corresponding to a second mass separate from the first mass (784A), the first end and the second end being located normal to a thickness of the Figure 7; [0058]). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide the piezoelectric actuator including the first and second masses of Andersson et al. as the piezoelectric actuator of the bone conduction device of Westerkull and Westerkull ‘536, because Andersson et al. teaches such a configuration is effective in converting received sound signals to mechanical forces for transfer to the recipient’s skull to evoke a hearing percept, thereby treating “a variety of types of hearing loss”, [0029], [0031], [0033], [0058]).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. U.S. Patent No. 2,808,522 (Dranetz) in view of U.S. Patent No. 3,048,668 (Weiss).
Regarding claim 44, Dranetz teaches all the limitations of claim 1. Dranetz teaches the vibrator is a means for creating vibration (piezoelectric transducer, vibrates in response to vibration of member 13, thus performs the claimed function of “creating vibration”, col. 3, line 49-col. 4, line 9). Dranetz does not teach the vibrator additionally comprises second, third, and fourth discrete impulse force dampers.
However, Weiss teaches a vibrator (abstract), comprising: a housing (Figure 1, hearing aid casing, 14) (col. 3, lines 11-13); a transducer (Figure 1, transducer, 10) positioned within the housing (14) such that there is a gap between the transducer (10) and housing (14) (col. 3, lines 11-32); and an impulse force damper (Figures 1-2, one of tubular members, 26), disposed in the gap between the housing (14) and at least a Figures 2-5; col. 1, lines 49-55; col. 2, lines 1-20; col. 3, lines 11-57; col. 4, lines 9-12 and lines 27-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrator of Dranetz to include four separate and discrete impulse force dampers disposed such that two dampers are located on one side of the transducer and two dampers are disposed on the opposite side of the transducer as taught by Weiss, because Weiss teaches such dampers placed in such a configuration between the transducer and the housing provides mechanical isolation between the housing and the transducer from unwanted “large amplitude and low frequency vibrations which may arise from casing movement, shock, and the like” (col. 2, lines 8-14; col. 4, lines 32-39).

Response to Arguments
Applicant’s arguments, see pages 10 and 14-16, filed 11 August 2021, with respect to the informality objection to claim 18 and the rejections of claims 2, 9, 14, 22, 25, and 27-34 under 35 U.S.C. 112(b) have been fully considered and are persuasive, additionally in light of the amendments to the claims.  The objection to claim 18 and the rejections of claims 2, 9, 14, 22, 25, and 27-34 of 11 May 2021 have been withdrawn. 
Applicant's arguments filed 11 August 2021 with respect to the rejections of claims 5, 10, 18, 23, 26 under 35 U.S.C. 112(b) and the rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.
Applicant contends the limitations “effectively negligible” in claim 5, “at least effectively the same as” in claims 18 and 23, and “substantially insignificant” in claim 26 are improperly rejected under 35 U.S.C. 112(b) as these limitations are “presumptively definite” as the term “effective amount” appears in the MPEP and the terms “negligible” and “insignificant” appear in patent literature (arguments, pages 14-16). The examiner does not find these arguments to be persuasive. The appearance of “effective”, “negligible”, and “insignificant” in the MPEP and patent literature is unpersuasive as these limitations are not each considered singularly to determine definiteness but rather are evaluated in context of the claim language and the instant application.
Claim 5 recites the limitation “at least effectively negligible”. The limitation “effectively negligible” is approximate language, and “at least” is an open ended range meaning “greater than or equal to”. It is unclear how a load as claimed may be greater than or equal to effectively negligible. Additionally, since a subjective, approximate limitation (“effectively negligible”) is further modified by “greater than or equal to”, an 
Claims 18 and 23 recite the limitation “at least effectively the same as”. Since “effectively” is a subjective term, this limitation is indefinite as it is unclear how the claimed output may be “greater than or equal to” “effectively the same as”. 
Claim 26 recites the limitation “substantially insignificant”. Since “insignificant” is a subjective, approximate term further modified by an approximation (“substantially”), the metes and bounds of this limitation are indefinite as applicant’s specification, the cited art, and the knowledge available to one of ordinary skill in the art lack a standard or means for determining the scope of these limitations.
Applicant contends the limitation “all impulse force damper component(s)” is not indefinite for grammatical imprecision, and does not recite “the” thus does not lack antecedent basis (arguments, pages 16-17). The examiner does not find these arguments to be persuasive. Claim 10 recites the limitation “all impulse force damper component(s)” while parent claim 1 recites “an impulse force damper”. No impulse force damper components are previously recited. The metes and bounds of this limitation are indefinite as it is unclear whether applicant intends to claim and reference the same impulse force damper of claim 1, including one or a plurality of components.
Applicant contends there is no lack of antecedent basis in claim 23 as the limitation does not recite “the”, and one of ordinary skill in the art would understand the scope of the claim (arguments, page 17). Claim 23 recites the limitation “all damper(s)” 
Applicant contends Dranetz does not anticipate the limitations of claim 1. Particularly, applicant contends Dranetz fails to disclose a gap and an impulse force damper (arguments, page 20). Applicant states “[w]e assume that the groove 25 is the alleged impulse force damper” which merely isolates “the housing from the column 11” and “does not mechanically isolate at least a first portion of the transducer and the housing” (arguments, page 20). Lastly, applicant alleges “simply placing a fluid around the transducer is not going to mechanically isolate the housing from the transducer”, and asks “why does this ‘minimize impulse forces’ as opposed to simply being a damper…[w]e recite an impulse force damper, not a damper” (arguments, page 21). The examiner does not find these arguments to be persuasive. As explicitly disclosed in col. 4, lines 18-24 and Figure 1 of Dranetz and as clearly set forth in the prior Office action, a fluid damping material is provided around the piezoelectric member within the housing, occupying a gap between the piezoelectric member and housing, for damping vibration therebetween. See also col. 2, lines 31-35. Accordingly, Dranetz anticipates the limitations of claim 1. Applicant’s rebuttals are not persuasive where they provide no evidence as to why the fluid damping material of Dranetz is not an “impulse force damper” as claimed, and instead merely ask “why?”.
Applicant contends Westerkull fails to anticipate the limitations of claim 12. Particularly, applicant asks “[i]f the magnets 8a are part of the actuator, how can the two open parts corresponding to the housing ‘encompass[]…the actuator’?” alleging the Figure 3 and paragraphs [0027] and [0030] of Westerkull, the housing (10) surrounds the “actuator” (124, 8a), thus the cited art meets the limitations of claim 12. Applicant’s rebuttals are not persuasive where they provide no evidence as to why the housing of Westerkull does not encompass the actuator as claimed, and instead merely ask “why?”.
Applicant contends the rejections under 35 U.S.C. 103 are improper based on the “misapprehension of Westerkull or Dranetz”, failure to satisfy all of the Graham factors, and a failure to establish a prima facie case of obviousness (arguments, page 22). The examiner does not find these arguments to be persuasive. The examiner points to the remarks regarding Westerkull and Dranetz above. Pursuant to MPEP 2141 and 2142, a prima facie case of obviousness has been established for claims 3 and 15, as detailed in the prior Office action, absent any facts, arguments, or evidence provided by applicant to allege the contrary. As stated in MPEP 2145, “[i]f a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  
Allowable Subject Matter
Claim 8
Claims 24, 25, and 27-34 are allowed for the reasons given in the prior Office action.
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791